DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As a result of an interview/conversation between Mr. Dennis M O’connor and supervisory examiner Idriss Alrobaye on 4-7-2022, the examiner of record withdraws the Finality of the last Final Office action mailed 1/19/2022.  The examiner also notes that this rejection is based on a completely different interpretation, as a whole, from the previous broadest reasonable interpretations applied in the previous office actions.  The current rejection is based on the interpretation given in accordance with pages 6-15 of the Reconsideration Request received 11/3/2021 (i.e., the entire claimed recitations are interpreted from the supportively defined definitions of the specification). This office action is a non-final rejection.  Claims 1-20 are pending in the application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over YANG (us 2014/0089745 a1 in view of Faith et al. (US 8,312,181 B1).
The examiner relies on the entire teachings of the YANG & Faith references for this rejection; therefore, the examiner advises the applicant to fully read & consider the entire teachings of the YANG & Faith references to better understand the examiner’s position for the current rejection.
The examiner notes that the teachings of the YANG & Faith references are closely related & directed to the same field of invention & endeavor of the present claimed invention (i.e., system/method for read-ahead operation in data processing systems).  Furthermore, the Yang reference clearly teaches and supports the well-known techniques, commonly practiced in the art/industry, of controlling size of the read-ahead data based on conditions related to read operations in data processing system. 
For the following discussions of the claimed invention, the following contents marked (i.e., […]) as [teaching contents of Faith reference] represents the teachings of Faith reference, and the contents marked (i.e., <…>) as <teaching contents of YANG reference> as follows.
As in claim 1, the Faith & Yang references teach the claimed recitations---
1. (Original) A data processing system comprising [system of figure 2]: a storage unit [26 of figure 1]; and an input/output unit configured to perform a read-ahead operation on first data stored in the storage unit [column 2, starting line 64, “perform the I/O operations between the server 22, …, and the data storage device 26”] according to a read-ahead size [column 8, “Blockman/Readrequestsize” of (1.0) equation], wherein the input/output unit performs a determination of whether the read-ahead operation causes a bottleneck with respect to a processing unit [variety of “deadline” descriptions in columns 5-8; the equivalent teachings of the “bottleneck” is taught by column 5, starting line 5, “tracking when an I/O command is issued and when that I/O command is successfully completed…”service time””; and column 5, starting line 49, “tracking when an I/O command is issued and when that I/O command is successfully completed”] & <par. 33-34, ”read performance may be improved …degraded by employing the read-ahead operation…selective use of read-ahead operation…improve read performance>, and adjusts the read-ahead size depending on a result of the determination [column 8, “Blockman/Readrequestsize” of (1.0) equation used by the system of figures 1-2] & <figures 2, 3 &12-14 with accompanying descriptions, see also par. 34, “Based on the recognized read condition …the size of the read-ahead data may be increased”>.  
As can be seen from the above detailed teachings, the YANG reference does not expressly label the term “bottleneck” determination operations; however, the Yang reference does teach the “trigger signal”, where a large amount of data is sequentially read, where the read performance may be improved by employing the read-ahead operation” <paragraphs 32-34>; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly labeled term “bottleneck” in combination with read-ahead size operation.  Furthermore, the Faith reference teaches, in figures 2-3, the “RATE DETERMINATION MODULE 208” & “SERVIE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the term “bottleneck” determination, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention.  As can be seen from the above detailed teachings that are both directed to the same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention by combining well-known respective teachings of the YANG and/or the Faith references to come up with the recited claimed invention for the reasons stated above before the effective filing date of the present invention.

As in claim 2, the Faith & Yang references teach the claimed recitations---
2. (Original) The data processing system according to claim 1, wherein the input/output unit determines that the read-ahead operation causes the bottleneck [variety of “deadline” descriptions in columns 5-8; the equivalent teachings of the “bottleneck” is taught by column 5, starting line 5, “tracking when an I/O command is issued and when that I/O command is successfully completed…”service time””; and starting line 49, “tracking when an I/O command is issued and when that I/O command is successfully completed”] & <par. 33-34, ”read performance may be improved …degraded by employing the read-ahead operation…selective use of read-ahead operation…improve read performance> when a read request [“I/O command”s or “read command”s of columns 5-8] for the first data is received from the processing unit before the read-ahead operation is completed [column 5, starting line 12, dead line refers to a time limit at which read-ahead requests are to be issued…deadline may be calculated based on , in part, the rate of receipt of read requests…, as identified by the service time determination “, see also figure 2].  
As can be seen from the above detailed teachings, the YANG reference does not expressly label the term “bottleneck” determination operations; however, the Yang reference does teach the “trigger signal”, where a large amount of data is sequentially read, where the read performance may be improved by employing the read-ahead operation” <paragraphs 32-34>; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly labeled term “bottleneck” in combination with read-ahead size operation.  Furthermore, the Faith reference teaches, in figures 2-3, the “RATE DETERMINATION MODULE 208” & “SERVIE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the term “bottleneck” determination, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention.  As can be seen from the above detailed teachings that are both directed to the same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention by combining well-known respective teachings of the YANG and/or the Faith references to come up with the recited claimed invention for the reasons stated above before the effective filing date of the present invention.

As in claim 3, the Faith & YANG references teach the claimed recitations---
3. (Original) The data processing system according to claim 1, wherein when the input/output unit determines that the read-ahead operation causes the bottleneck, [variety of “deadline” descriptions in columns 5-8; the equivalent teachings of the “bottleneck” is taught by column 5, starting line 5, “tracking when an I/O command is issued and when that I/O command is successfully completed…”service time””; and starting line 49, “tracking when an I/O command is issued and when that I/O command is successfully completed”] & <par. 33-34, ”read performance may be improved …degraded by employing the read-ahead operation…selective use of read-ahead operation…improve read performance> the input/output unit increases the read-ahead size and performs a subsequent read-ahead operation on second data according to the increased read-ahead size [column 8, “Blockman/Readrequestsize” of (1.0) equation used by the system of figures 1-2] & <figures 2, 3 &12-14 with accompanying descriptions, see also par. 34, “Based on the recognized read condition …the size of the read-ahead data may be increased”>.  
As can be seen from the above detailed teachings, the YANG reference does not expressly label the term “bottleneck” determination operations; however, the Yang reference does teach the “trigger signal”, where a large amount of data is sequentially read, where the read performance may be improved by employing the read-ahead operation” <paragraphs 32-34>; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly labeled term “bottleneck” in combination with read-ahead size operation.  Furthermore, the Faith reference teaches, in figures 2-3, the “RATE DETERMINATION MODULE 208” & “SERVIE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the term “bottleneck” determination, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention.  As can be seen from the above detailed teachings that are both directed to the same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention by combining well-known respective teachings of the YANG and/or the Faith references to come up with the recited claimed invention for the reasons stated above before the effective filing date of the present invention.

As in claim 4, the Faith & YANG references teach the claimed recitations---
4. (Original) The data processing system according to claim 3, wherein when the input/output unit increases the read-ahead size, the read-ahead size is limited by a maximum read-ahead size, and wherein the maximum read-ahead size is a maximum size of data capable of being provided to the input/output unit by a plurality of memory devices included in the storage unit [column 8, starting line 46, “the size of existing blocks of data stored in cache is 512K…, the average size of blocks of data previously requested is 256K”, the examiner also notes that having limitations on design sizes are considered as one of the commonly known design criteria that are obvious system dependent design aspects to one having ordinary skill in the art] and respectively performing internal read operations in parallel [figure 1, (24) & column 3, starting line 56, “the client’s 24, are requesting data from data storage drive 26].  
As can be seen from the above detailed teachings, the YANG reference does not expressly label the term “bottleneck” determination operations with limited by maximum read-ahead size; however, the Yang reference does teach the “trigger signal”, where a large amount of data is sequentially read, where the read performance may be improved by employing the read-ahead operation” <paragraphs 32-34>; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly labeled term “bottleneck” in combination with read-ahead size operation.  Furthermore, the Faith reference teaches, in figures 2-3, the “RATE DETERMINATION MODULE 208” & “SERVIE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the term “bottleneck” determination, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention; in addition, the Faith reference openly teaches (i.e., dynamic adjustments of read-ahead sizes) the, in column 6, respective starting lines 11 and 39, where “service time may be predefined by a user” & “the issuance of the read-ahead requests are dynamically adjusted…achieve levels of performance similar to a very aggressive read-ahead”, the teachings of the claim 4 would have been one of the obvious design criteria to one having ordinary skill in the art.  As can be seen from the above detailed teachings that are directed to same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention to add or combine the respective teachings of YANG and/or Faith references to come up with the recited claimed invention for the motivation reasons stated above before the effective filing date of the present invention.

As in claim 5, the Faith & Yang references tech the claimed recitations---
5. (Original) The data processing system according to claim 4, wherein the maximum read-ahead size is a second maximum read-ahead size, wherein the input/output unit increases the read-ahead size up to a size limited by a first maximum read-ahead size when a read request for the first data is received from the processing unit after the read-ahead operation is completed, and wherein the second maximum read-ahead size is larger than the first maximum read-ahead size [column 8, starting line 46, “the size of existing blocks of data stored in cache is 512K…, the average size of blocks of data previously requested is 256K”].  
As can be seen from the above detailed teachings, the YANG reference does not expressly label the term “bottleneck” determination operations with limited by maximum read-ahead size; however, the Yang reference does teach the “trigger signal”, where a large amount of data is sequentially read, where the read performance may be improved by employing the read-ahead operation” <paragraphs 32-34>; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly labeled term “bottleneck” in combination with read-ahead size operation.  Furthermore, the Faith reference teaches, in figures 2-3, the “RATE DETERMINATION MODULE 208” & “SERVIE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the term “bottleneck” determination, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention; in addition, the Faith reference openly teaches (i.e., dynamic adjustments of read-ahead sizes) the, in column 6, respective starting lines 11 and 39, where “service time may be predefined by a user” & “the issuance of the read-ahead requests are dynamically adjusted…achieve levels of performance similar to a very aggressive read-ahead”, the teachings of the claim 4 would have been one of the obvious design criteria to one having ordinary skill in the art.  As can be seen from the above detailed teachings that are directed to same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention to add or combine the respective teachings of YANG and/or Faith references to come up with the recited claimed invention for the motivation reasons stated above before the effective filing date of the present invention.

As in claim 6, the Faith reference teaches the claimed recitations---
6. (Original) The data processing system according to claim 1, wherein the input/output unit stores a read-ahead trigger indication [column 7, starting line 29, “read-ahead module identifies the arrival time of this particular read request and stores it in a data structure] and a read-ahead size indication corresponding to the read- ahead size in a memory when performing the read-ahead operation [column 8, “Blockman/Readrequestsize” of (1.0) equation used by the system of figures 1-2], and performs a subsequent read- ahead operation on second data by referring to the read-ahead trigger indication and the read-ahead size indication in response to a read request for the first data being received from the processing unit [column 7, starting line 29, “read-ahead module identifies the arrival time of this particular read request and stores it in a data structure and column 8, “Blockman/Readrequestsize” of (1.0) equation used by the system of figures 1-2]. 
As can be seen from the above detailed teachings, the YANG reference does not expressly label the term “bottleneck” determination operations; however, the Yang reference does teach the “trigger signal”, where a large amount of data is sequentially read, where the read performance may be improved by employing the read-ahead operation” <paragraphs 32-34>; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly labeled term “bottleneck” in combination with read-ahead size operation.  Furthermore, the Faith reference teaches, in figures 2-3, the “RATE DETERMINATION MODULE 208” & “SERVIE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the term “bottleneck” determination, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention.  As can be seen from the above detailed teachings that are both directed to the same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention by combining well-known respective teachings of the YANG and/or the Faith references to come up with the recited claimed invention for the reasons stated above before the effective filing date of the present invention.

As in claim 7, the Faith & YANG references teach the claimed recitations---
7. (Original) The data processing system according to claim 1, wherein the input/output unit starts the read-ahead operation before receiving a read request for the first data from the processing unit [column 7, starting line 60, “read-ahead requests are associated with prefetching data before the data is actually requested”], receives the first data from the storage unit and stores the first data in a memory by performing the read-ahead operation, and transmits the first data from the memory to the processing unit in response to the read request [column 6, starting line 4, “read-ahead module identifies the time of receipt of the data from the hard disk, and then calculates the service time by subtracting the time when the I/O command was transmitted from the time of receipt of the data from the hard disk”]
As can be seen from the above detailed teachings, the YANG reference does not expressly label the term “bottleneck” determination operations; however, the Yang reference does teach the “trigger signal”, where a large amount of data is sequentially read, where the read performance may be improved by employing the read-ahead operation” <paragraphs 32-34>; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly labeled term “bottleneck” in combination with read-ahead size operation.  Furthermore, the Faith reference teaches, in figures 2-3, the “RATE DETERMINATION MODULE 208” & “SERVIE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the term “bottleneck” determination, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention.  As can be seen from the above detailed teachings that are both directed to the same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention by combining well-known respective teachings of the YANG and/or the Faith references to come up with the recited claimed invention for the reasons stated above before the effective filing date of the present invention.

As in claim 8, the Faith & YANG references teach the claimed recitations---
8. (Original) A data processing system comprising [system of figure 2]:: a storage unit; and an input/output unit configured to: [column 2, starting line 64, “perform the I/O operations between the server 22, …, and the data storage device 26”] store metadata in a memory when performing a read-ahead operation on first data stored in the storage unit [figure 4, column 7, starting line 29, “stores it in a data structure, such as table 500”], and perform a subsequent read-ahead operation on second data based on the metadata when a read request for the first data is received from a processing unit before the read-ahead operation is completed [column 5, starting line 12,  dead line refers to a time limit at which read-ahead requests are to be issued…deadline may be calculated based on , in part, the rate of receipt of read requests…, as identified by the service time determination “, see also figure 2]. 
 As can be seen from the above detailed teachings, the YANG reference does not expressly label the term “metadata” including “read-ahead trigger” operations; however, the Yang reference does teach the “trigger signal”, where a large amount of data is sequentially read, where the read performance may be improved by employing the read-ahead operation” <paragraphs 32-34>; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly labeled term “metadata” including ”read-ahead trigger” in combination with read-ahead size operation.  Furthermore, the Faith reference teaches, in figures 2-3, the “RATE DETERMINATION MODULE 208” & “SERVIE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the term “metadata” including “read-ahead trigger” operations, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the “metadata” including ”read-ahead trigger” in combination with read-ahead size operation of the recited claimed invention.  As can be seen from the above detailed teachings that are directed to same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention to add or combine the respective teachings of YANG and/or Faith references to come up with the recited claimed invention for the motivation reasons stated above before the effective filing date of the present invention.

As in claim 9, the Faith & YANG references teach the claimed recitations---
9. (Original) The data processing system according to claim 8, wherein the metadata includes a read-ahead trigger [column 5, starting line 5, “tracking when an I/O command is issued and when that I/O command is successfully completed…”service time””; and starting line 49, “tracking when an I/O command is issued and when that I/O command is successfully completed”] & <par. 33-34, ”read performance may be improved …degraded by employing the read-ahead operation…selective use of read-ahead operation…improve read performance>,, and wherein the input/output unit determines, by checking the read-ahead trigger [figure 4, column 7, starting line 29, “stores it in a data structure, such as table 500”], that the read- ahead operation is not completed when the read request is received from the processing unit before the first data is stored in the memory [column 6, starting line 19, timing of the issuance of read-ahead requests are is based on the calculated deadline…the read-ahead requests may be issued at the deadline…the read-ahead requests may be issued before the deadline].
 As can be seen from the above detailed teachings, the YANG reference does not expressly label the term “metadata” including “read-ahead trigger” operations; however, the Yang reference does teach the “trigger signal”, where a large amount of data is sequentially read, where the read performance may be improved by employing the read-ahead operation” <paragraphs 32-34>; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly labeled term “metadata” including ”read-ahead trigger” in combination with read-ahead size operation.  Furthermore, the Faith reference teaches, in figures 2-3, the “RATE DETERMINATION MODULE 208” & “SERVIE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the term “metadata” including “read-ahead trigger” operations, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the “metadata” including ”read-ahead trigger” in combination with read-ahead size operation of the recited claimed invention.  As can be seen from the above detailed teachings that are directed to same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention to add or combine the respective teachings of YANG and/or Faith references to come up with the recited claimed invention for the motivation reasons stated above before the effective filing date of the present invention.

As in claim 10, the Faith & YANG references teach the claimed recitations---
10. (Original) The data processing system according to claim 8, wherein the metadata includes a read-ahead size, and wherein, when the read request is received from the processing unit before the read-ahead operation is completed, the input/output unit increases the read-ahead size and performs the subsequent read-ahead operation based on the increased read-ahead size [column 8, “Blockman/Readrequestsize” of (1.0) equation used by the system of figures 1-2] & <figures 2, 3 &12-14 with accompanying descriptions, see also par. 34, “Based on the recognized read condition …the size of the read-ahead data bay be increased”>.  	
 As can be seen from the above detailed teachings, the YANG reference does not expressly label the term “metadata” including “read-ahead trigger” operations; however, the Yang reference does teach the “trigger signal”, where a large amount of data is sequentially read, where the read performance may be improved by employing the read-ahead operation” <paragraphs 32-34>; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly labeled term “metadata” including ”read-ahead trigger” in combination with read-ahead size operation.  Furthermore, the Faith reference teaches, in figures 2-3, the “RATE DETERMINATION MODULE 208” & “SERVIE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the term “metadata” including “read-ahead trigger” operations, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the “metadata” including ”read-ahead trigger” in combination with read-ahead size operation of the recited claimed invention.  As can be seen from the above detailed teachings that are directed to same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention to add or combine the respective teachings of YANG and/or Faith references to come up with the recited claimed invention for the motivation reasons stated above before the effective filing date of the present invention.

As in claim 11, the Faith & YANG references teach the claimed recitations---
11. (Original) The data processing system according to claim 10, wherein the input/output unit increases the read-ahead size up to a size limited by a maximum read-ahead size, and wherein the maximum read-ahead size is a maximum size of data capable of being outputted to the input/output unit by a plurality of nonvolatile memory devices included in the storage unit and respectively performing internal read operations in parallel [teachings of the claim 4 are similarly applied].   As can be seen from the above detailed teachings, the YANG reference does not expressly label the term “metadata” including “read-ahead trigger” operations; however, the Yang reference does teach the “trigger signal”, where a large amount of data is sequentially read, where the read performance may be improved by employing the read-ahead operation” <paragraphs 32-34>; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly labeled term “metadata” including ”read-ahead trigger” in combination with read-ahead size operation.  Furthermore, the Faith reference teaches, in figures 2-3, the “RATE DETERMINATION MODULE 208” & “SERVIE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the term “metadata” including “read-ahead trigger” operations, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the “metadata” including ”read-ahead trigger” in combination with read-ahead size operation of the recited claimed invention.  As can be seen from the above detailed teachings that are directed to same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention to add or combine the respective teachings of YANG and/or Faith references to come up with the recited claimed invention for the motivation reasons stated above before the effective filing date of the present invention.

As in claim 12, the Faith & YANG references teach the claimed recitations---
12. (Original) The data processing system according to claim 11, wherein the maximum read-ahead size is a second maximum read-ahead size, wherein the input/output unit increases the read-ahead size up to a size limited by a first maximum read-ahead size when the read request is received from the processing unit after the read- ahead operation is completed, and wherein the second maximum read-ahead size is larger than the first maximum read-ahead size [teachings of the claim 5 are similarly applied].   As can be seen from the above detailed teachings, the YANG reference does not expressly label the term “metadata” including “read-ahead trigger” operations; however, the Yang reference does teach the “trigger signal”, where a large amount of data is sequentially read, where the read performance may be improved by employing the read-ahead operation” <paragraphs 32-34>; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly labeled term “metadata” including ”read-ahead trigger” in combination with read-ahead size operation.  Furthermore, the Faith reference teaches, in figures 2-3, the “RATE DETERMINATION MODULE 208” & “SERVIE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the term “metadata” including “read-ahead trigger” operations, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the “metadata” including ”read-ahead trigger” in combination with read-ahead size operation of the recited claimed invention.  As can be seen from the above detailed teachings that are directed to same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention to add or combine the respective teachings of YANG and/or Faith references to come up with the recited claimed invention for the motivation reasons stated above before the effective filing date of the present invention.

As in claim 13, the Faith & YANG references teach the claimed recitations---
13. (Original) The data processing system according to claim 8, wherein the input/output unit starts the read-ahead operation before receiving the read request from the processing unit, receives the first data from the storage unit and stores the first data in the memory by performing the read- ahead operation, and transmits the first data from the memory to the processing unit in response to the read request [teachings of the claim 7 are similarly applied].  
 As can be seen from the above detailed teachings, the YANG reference does not expressly label the term “metadata” including “read-ahead trigger” operations; however, the Yang reference does teach the “trigger signal”, where a large amount of data is sequentially read, where the read performance may be improved by employing the read-ahead operation” <paragraphs 32-34>; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly labeled term “metadata” including ”read-ahead trigger” in combination with read-ahead size operation.  Furthermore, the Faith reference teaches, in figures 2-3, the “RATE DETERMINATION MODULE 208” & “SERVIE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the term “metadata” including “read-ahead trigger” operations, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the “metadata” including ”read-ahead trigger” in combination with read-ahead size operation of the recited claimed invention.  As can be seen from the above detailed teachings that are directed to same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention to add or combine the respective teachings of YANG and/or Faith references to come up with the recited claimed invention for the motivation reasons stated above before the effective filing date of the present invention.

As in claim 14, the Faith & YANG references teach the claimed recitations---
14. (Original) A method for operating a data processing system including a storage unit and an input/output unit [operation of figures 1-2 system], the method comprising: performing a read-ahead operation on first data stored in the storage unit [figure 2 (206) with accompanying description]; and increasing a read-ahead size up to a size limited according to a read-ahead condition [teachings of the claims 4 & 5 are similarly applied], the read-ahead size being increased up to a first maximum read-ahead size when a first read-ahead condition occurs, the read-ahead size being increased up to a second maximum read-ahead size larger than the first maximum read-ahead size when a second read-ahead condition occurs [teachings of claims 4 & 5 are similarly applied].  

As can be seen from the above detailed teachings, the YANG reference does not expressly disclose the limitations regarding increasing read-ahead size limited by maximum read-ahead size; however, the Yang reference does teach the “trigger signal”, where a large amount of data is sequentially read, where the read performance may be improved by employing the read-ahead operation” <paragraphs 32-34>; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of adjusting read-ahead sizes in data processing system operations.  Furthermore, the Faith reference teaches, in figures 2-3, the “RATE DETERMINATION MODULE 208” & “SERVIE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the term “bottleneck” determination, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention; in addition, the Faith reference openly teaches (i.e., dynamic adjustments of read-ahead sizes) the, in column 6, respective starting lines 11 and 39, where “service time may be predefined by a user” & “the issuance of the read-ahead requests are dynamically adjusted…achieve levels of performance similar to a very aggressive read-ahead”, the teachings of the claim 4 would have been one of the obvious design criteria to one having ordinary skill in the art.  As can be seen from the above detailed teachings that are directed to same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention to add or combine the respective teachings of YANG and/or Faith references to come up with the recited claimed invention for the motivation reasons stated above before the effective filing date of the present invention.

As in claim 15, the Faith & YANG references teach the claimed recitations---
15. (Original) The method of claim 14, wherein the input/output unit determines that the first read-ahead condition has occurred when a read request for the first data is received from a processing unit after the read-ahead operation is completed [teachings of the claim 2 are similarly applied].  
As can be seen from the above detailed teachings, the YANG reference does not expressly disclose the limitations regarding increasing read-ahead size limited by maximum read-ahead size; however, the Yang reference does teach the “trigger signal”, where a large amount of data is sequentially read, where the read performance may be improved by employing the read-ahead operation” <paragraphs 32-34>; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of adjusting read-ahead sizes in data processing system operations.  Furthermore, the Faith reference teaches, in figures 2-3, the “RATE DETERMINATION MODULE 208” & “SERVIE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the term “bottleneck” determination, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention; in addition, the Faith reference openly teaches (i.e., dynamic adjustments of read-ahead sizes) the, in column 6, respective starting lines 11 and 39, where “service time may be predefined by a user” & “the issuance of the read-ahead requests are dynamically adjusted…achieve levels of performance similar to a very aggressive read-ahead”, the teachings of the claim 4 would have been one of the obvious design criteria to one having ordinary skill in the art.  As can be seen from the above detailed teachings that are directed to same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention to add or combine the respective teachings of YANG and/or Faith references to come up with the recited claimed invention for the motivation reasons stated above before the effective filing date of the present invention.

As in claim 16, the Faith & YANG references teach the claimed recitations---
16. (Original) The method of claim 14, wherein the input/output unit determines that the second read-ahead condition has occurred when a read request for the first data is received from a processing unit before the read-ahead operation is completed [teachings of the claim 2 are similarly applied].  
As can be seen from the above detailed teachings, the YANG reference does not expressly disclose the limitations regarding increasing read-ahead size limited by maximum read-ahead size; however, the Yang reference does teach the “trigger signal”, where a large amount of data is sequentially read, where the read performance may be improved by employing the read-ahead operation” <paragraphs 32-34>; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of adjusting read-ahead sizes in data processing system operations.  Furthermore, the Faith reference teaches, in figures 2-3, the “RATE DETERMINATION MODULE 208” & “SERVIE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the term “bottleneck” determination, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention; in addition, the Faith reference openly teaches (i.e., dynamic adjustments of read-ahead sizes) the, in column 6, respective starting lines 11 and 39, where “service time may be predefined by a user” & “the issuance of the read-ahead requests are dynamically adjusted…achieve levels of performance similar to a very aggressive read-ahead”, the teachings of the claim 4 would have been one of the obvious design criteria to one having ordinary skill in the art.  As can be seen from the above detailed teachings that are directed to same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention to add or combine the respective teachings of YANG and/or Faith references to come up with the recited claimed invention for the motivation reasons stated above before the effective filing date of the present invention.

As in claim 17, the Faith & YANG references teach the claimed recitations---
17. (Original) The method of claim 14, wherein the input/output unit increases the read- ahead size and performs a subsequent read-ahead operation on second data stored in the storage unit based on the increased read-ahead size [teachings of the claim 3 are similarly applied].  
As can be seen from the above detailed teachings, the YANG reference does not expressly disclose the limitations regarding increasing read-ahead size limited by maximum read-ahead size; however, the Yang reference does teach the “trigger signal”, where a large amount of data is sequentially read, where the read performance may be improved by employing the read-ahead operation” <paragraphs 32-34>; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of adjusting read-ahead sizes in data processing system operations.  Furthermore, the Faith reference teaches, in figures 2-3, the “RATE DETERMINATION MODULE 208” & “SERVIE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the term “bottleneck” determination, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention; in addition, the Faith reference openly teaches (i.e., dynamic adjustments of read-ahead sizes) the, in column 6, respective starting lines 11 and 39, where “service time may be predefined by a user” & “the issuance of the read-ahead requests are dynamically adjusted…achieve levels of performance similar to a very aggressive read-ahead”, the teachings of the claim 4 would have been one of the obvious design criteria to one having ordinary skill in the art.  As can be seen from the above detailed teachings that are directed to same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention to add or combine the respective teachings of YANG and/or Faith references to come up with the recited claimed invention for the motivation reasons stated above before the effective filing date of the present invention.

As in claim 18, the Faith & YANG references teach the claimed recitations---
18. (Original) The method of claim 14, wherein the second maximum read-ahead size is a maximum size of data capable of being outputted to the input/output unit by a plurality of nonvolatile memory devices included in the storage unit and performing respective internal read operations in parallel [teachings of the claim 4 are similarly applied].  
As can be seen from the above detailed teachings, the YANG reference does not expressly disclose the limitations regarding increasing read-ahead size limited by maximum read-ahead size; however, the Yang reference does teach the “trigger signal”, where a large amount of data is sequentially read, where the read performance may be improved by employing the read-ahead operation” <paragraphs 32-34>; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of adjusting read-ahead sizes in data processing system operations.  Furthermore, the Faith reference teaches, in figures 2-3, the “RATE DETERMINATION MODULE 208” & “SERVIE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the term “bottleneck” determination, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention; in addition, the Faith reference openly teaches (i.e., dynamic adjustments of read-ahead sizes) the, in column 6, respective starting lines 11 and 39, where “service time may be predefined by a user” & “the issuance of the read-ahead requests are dynamically adjusted…achieve levels of performance similar to a very aggressive read-ahead”, the teachings of the claim 4 would have been one of the obvious design criteria to one having ordinary skill in the art.  As can be seen from the above detailed teachings that are directed to same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention to add or combine the respective teachings of YANG and/or Faith references to come up with the recited claimed invention for the motivation reasons stated above before the effective filing date of the present invention.

As in claim 19, the Faith & YANG references teach the claimed recitations---
19. (Original) The method of claim 14, wherein the input/output unit stores a read-ahead trigger in a memory when performing the read-ahead operation, and determines whether the first read-ahead condition or the second read-ahead condition occurs by referring to the read-ahead trigger when a read request for the first data is received from a processing unit [teachings of the claim 9 are similarly applied].  
As can be seen from the above detailed teachings, the YANG reference does not expressly disclose the limitations regarding increasing read-ahead size limited by maximum read-ahead size; however, the Yang reference does teach the “trigger signal”, where a large amount of data is sequentially read, where the read performance may be improved by employing the read-ahead operation” <paragraphs 32-34>; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of adjusting read-ahead sizes in data processing system operations.  Furthermore, the Faith reference teaches, in figures 2-3, the “RATE DETERMINATION MODULE 208” & “SERVIE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the term “bottleneck” determination, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention; in addition, the Faith reference openly teaches (i.e., dynamic adjustments of read-ahead sizes) the, in column 6, respective starting lines 11 and 39, where “service time may be predefined by a user” & “the issuance of the read-ahead requests are dynamically adjusted…achieve levels of performance similar to a very aggressive read-ahead”, the teachings of the claim 4 would have been one of the obvious design criteria to one having ordinary skill in the art.  As can be seen from the above detailed teachings that are directed to same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention to add or combine the respective teachings of YANG and/or Faith references to come up with the recited claimed invention for the motivation reasons stated above before the effective filing date of the present invention.

As in claim 20, the Faith & YANG references teach the claimed recitations---
20. (Original) The method of 14, wherein the input/output unit starts the read-ahead operation before receiving a read request for the first data from a processing unit, receives the first data from the storage unit and stores the first data in a memory by performing the read-ahead operation, and transmits the first data from the memory to the processing unit in response to the read request [teachings of the claim 7 are similarly applied].   
As can be seen from the above detailed teachings, the YANG reference does not expressly disclose the limitations regarding increasing read-ahead size limited by maximum read-ahead size; however, the Yang reference does teach the “trigger signal”, where a large amount of data is sequentially read, where the read performance may be improved by employing the read-ahead operation” <paragraphs 32-34>; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of adjusting read-ahead sizes in data processing system operations.  Furthermore, the Faith reference teaches, in figures 2-3, the “RATE DETERMINATION MODULE 208” & “SERVIE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the term “bottleneck” determination, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention; in addition, the Faith reference openly teaches (i.e., dynamic adjustments of read-ahead sizes) the, in column 6, respective starting lines 11 and 39, where “service time may be predefined by a user” & “the issuance of the read-ahead requests are dynamically adjusted…achieve levels of performance similar to a very aggressive read-ahead”, the teachings of the claim 4 would have been one of the obvious design criteria to one having ordinary skill in the art.  As can be seen from the above detailed teachings that are directed to same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention to add or combine the respective teachings of YANG and/or Faith references to come up with the recited claimed invention for the motivation reasons stated above before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181  

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181